Citation Nr: 1042983	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-06 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claims.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  No competent medical evidence is of record which confirms the 
Veteran currently has hemorrhoids.

3.  The record reflects that hemorrhoids were noted at the time 
of his entry into active service, and nothing in the record 
reflects this pre-existing disability increased in severity 
during his period of active duty.

4.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's current hearing 
loss disability and tinnitus were incurred in or otherwise the 
result of his active service.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.306 (2010).

2.  Hearing loss was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.385 (2010).

3.  Tinnitus was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in May 2006, which is clearly prior to 
the July 2006 rating decision that is the subject of this appeal.  
In pertinent part, this letter informed the Veteran of what was 
necessary to substantiate his current appellate claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, this letter included the 
information regarding disability rating(s) and effective date(s) 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, and nothing indicates he has identified the existence of 
any other relevant evidence that has not been obtained or 
requested.  As part of his January 2007 Substantive Appeal, he 
indicated that no hearing was desired in conjunction with this 
appeal.  Further, while no VA medical examination was accorded to 
the Veteran regarding his current appellate claims, for the 
reasons stated below the Board finds that the evidence of record 
is sufficient for resolution of this case, and that no such 
development is warranted based on the facts of this case.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

With respect to the hearing loss claim, the Board notes that 
service connection may be established for certain diseases that 
were initially manifested, generally to a compensable degree of 
10 percent or more, within a specified presumption period after 
separation from service.  This presumption period is generally 
within the first post-service year.  See 38 U.S.C.A. §§ 1110, 
1112(a), 1116, 1131, 1133(a), 1137; 38 C.F.R. §§ 3.303(a), 3.306, 
3.307.  This presumption includes organic diseases of the nervous 
system such as sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

In the instant case, for the reasons stated below, the Board 
finds that the Veteran's hearing loss, tinnitus, and hemorrhoids 
were not incurred in or aggravated by his active service.

Initially, the Board notes that no competent medical evidence is 
of record that the Veteran currently has hemorrhoids.  The Board 
is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007), the Court held that the requirement of a current 
disability is satisfied when the claimant had a disability at the 
time a claim for VA disability compensation was filed, or during 
the pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior to 
the Secretary's adjudication of the claim.  However, in this case 
no such evidence has been submitted at any time during the 
pendency of this case.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 
1131, as well as other relevant statutes, only permitted payment 
for disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only presently 
existing conditions," and VA's interpretation of the law 
requiring a present disability for a grant of service connection 
was consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A § 
1110 to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-service 
incident has resulted in a disability).  Simply put, in the 
absence of proof of present disability there can be no valid 
claim.  

The Board further notes that, even if the Veteran did have a 
current diagnosis of hemorrhoids, this claim would still be 
denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board 
has the fundamental authority to decide a claim in the 
alternative.).

The Board notes that at as part of a May 1967 Report of Medical 
History completed in conjunction with his induction examination, 
the Veteran checked the box to indicate that he had experienced 
piles or rectal disease.  The physician's comments section to 
this Report reflects that it was in regard to occasional 
hemorrhoids, apparently last experienced 2 months earlier.  
However, the physician also commented that this condition was not 
considered disabling (NCD).  In short, this disability was noted 
at the time of his entry into active service.

Where a preexisting disease or injury is noted on the entrance 
examination, section 1153 of the statute provides that "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  For veterans who served during a period of war or 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity during 
service, and clear and unmistakable evidence includes medical 
facts and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the purposes 
of determinations of service connection based on aggravation 
under section 1153 unless the underlying condition worsened.  
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, a thorough review of the Veteran's service 
treatment records do not reflect he was ever treated for 
hemorrhoids during his period of active duty.  Further, there was 
no indication of any such disability on his April 1969 separation 
examination.  The Board also reiterates that the post-service 
medical records contain no findings indicative of hemorrhoids.  
As such, there is nothing in the record to support a finding that 
the pre-existing hemorrhoids increased in severity during active 
service; i.e., the record does not indicate it was aggravated 
during active service.

The Veteran's representative has noted that the Veteran checked 
the box on the April 1969 Report of Medical History to indicate 
he had experienced piles or rectal disease, and contended that 
this is evidence he was treated for the condition during service.  
However, as noted above, he previously indicated such a history 
at the time of his induction into service.  Therefore, this does 
not indicate he actually experienced hemorrhoids during service, 
especially as there was no indication of such in any of the 
service treatment records.

With respect to the other appellate claims, the Board observes 
that, unlike the claimed hemorrhoids, there is competent medical 
evidence of record of a current hearing loss disability as 
defined by 38 C.F.R. § 3.385.  Although the competent medical 
evidence does not appear to actual contain a diagnosis of 
tinnitus, for the purpose of this case the Board will find that 
it is the type of disability subject to lay observation in accord 
with Jandreau, supra.  However, the preponderance of the 
competent medical and other evidence of record is against a 
finding that these disabilities were incurred in or otherwise the 
result of the Veteran's active service.

The Board observes that the Veteran's service treatment records 
contain no findings indicative of hearing loss and/or tinnitus 
during the Veteran's active service.  For example, on the April 
1969 Report of Medical History completed in conjunction with his 
separation examination, he indicated that he had not experienced 
ear, nose or throat trouble; running ears; or hearing loss.  
Further, audiological evaluations conducted in conjunction with 
both his May 1967 induction examination and April 1969 separation 
examination do not indicate either a hearing loss disability as 
defined by 38 C.F.R. § 3.385 or evidence of hearing loss pursuant 
to Hensley, supra.  As such, his subsequent contentions 
indicating that such problems had been present since service 
appears to be inconsistent with, and indeed, contradicted by 
these earlier statements.  Therefore, his credibility on these 
matters appears questionable.  

The Board also observes that the first competent medical evidence 
indicative of either a hearing loss disability as defined by 
38 C.F.R. § 3.385 or evidence of hearing loss pursuant to 
Hensley, supra, appear to be the results of a June 2000 private 
audiogram, more than 30 years after his separation from service.  
As such, he is clearly not entitled to a grant of service 
connection pursuant to the presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309.  Similarly, the first indication of tinnitus 
appears to be his February 2006 claim of service connection for 
this disability.

The Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
low back condition); see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability.).

In addition, no competent medical opinion is of record which 
relates any of the claimed disabilities to active service, to 
include whether his pre-existing hemorrhoids were aggravated 
during such service.  Moreover, the Board concludes that no 
development on this matter is warranted in this case.  In the 
absence of evidence of in-service incurrence or aggravation of 
these disabilities, referral of this case for an opinion as to 
etiology would in essence place the examining physician in the 
role of a fact finder.  This is the Board's responsibility.  In 
other words, any medical nexus opinion would not be supported by 
what actually occurred in service.  Simply put, there is no 
relevant complaint or clinical finding for a clinician to link 
the claimed disabilities to the Veteran's military service.  The 
Court has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of no 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 
(1999) (A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the Veteran's appellate 
claims.  As the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for application 
in the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefits sought on appeal with respect to these claims must 
be denied.


ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


